Exhibit 10.5

 

3M COMPANY
2016 LONG-TERM INCENTIVE PLAN

 

PERFORMANCE SHARE AWARD AGREEMENT

 

Pursuant to the 3M Company 2016 Long-Term Incentive Plan (as amended from time
to time, the “Plan”), 3M Company (the “Company”) granted to the participant
listed below (“Participant”) the performance shares described below (the
“Performance Shares”).  The Performance Shares are subject to the terms and
conditions set forth in this Performance Share Award Agreement, the vesting
provisions set forth in Appendix A hereto (the “Vesting Appendix”), any special
terms and conditions for Participant’s country set forth in Appendix B hereto
(the “Global Appendix”) and the Plan.  This Performance Share Award Agreement,
the Vesting Appendix and the Global Appendix are referred to, collectively, as
this “Agreement.”  The Plan, the Vesting Appendix and the Global Appendix are
incorporated into this Agreement by reference.

 

Participant:

 

Grant Date:

 

Target Number of Performance Shares:

 

Performance Period:

, 20   through          , 20   (the “Performance Period”).

Vesting Schedule:

Subject to the terms and conditions of this Agreement and the Plan, the
Performance Shares shall vest as set forth in the Vesting Appendix hereto.
Except as provided in Sections 1.3 and 1.5 of this Performance Share Award
Agreement, in the Vesting Appendix, the Global Appendix, or as otherwise
provided by the Administrator, in no event shall the Performance Shares vest
following Participant’s Termination of Service.

 

ELECTRONIC ACCEPTANCE OF AWARD:

 

By clicking on the “ACCEPT” box on the “Grant Terms and Agreement” page, you
agree to be bound by the terms and conditions of this Agreement and the Plan. 
You acknowledge that you have reviewed and fully understand all of the
provisions of this Agreement and the Plan, and have had the opportunity to
obtain advice of counsel prior to accepting the grant of the Performance Shares
pursuant to this Agreement.  You hereby agree to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan or relating to the Performance Shares.

 

--------------------------------------------------------------------------------


 

ARTICLE I.
AWARD; VESTING; FORFEITURE AND SETTLEMENT

 

1.1                               Performance Shares and Dividend Equivalents.

 

(a)                                 This Award is expressed in terms of a Target
Number of Performance Shares as set forth above (the “Target Number of
Performance Shares”).  The actual number of Performance Shares that may be
earned will depend on Participant’s continued service with the Company or any
Subsidiary and the extent to which the performance goals established for the
Award are achieved.  Each Performance Share earned represents the right to
receive one Share on the terms, and subject to the conditions, set forth in this
Agreement.  Participant will have no right to the distribution of any Shares
until the time (if ever) the Performance Shares have vested.

 

(b)                                 The Company hereby grants to Participant,
with respect to each Performance Share, a Dividend Equivalent for ordinary cash
dividends paid to substantially all holders of outstanding Shares with a record
date after the Grant Date and prior to the date the applicable Performance Share
is settled, forfeited or otherwise expires.  Each Dividend Equivalent entitles
Participant to receive the equivalent value of any such ordinary cash dividends
paid on a single Share.  The Company will establish a separate Dividend
Equivalent bookkeeping account (a “Dividend Equivalent Account”) for each
Dividend Equivalent and credit the Dividend Equivalent Account (without
interest) on the applicable dividend payment date with the amount of any such
cash paid.

 

For purposes of this Article I, the term “Disability” shall have the meaning
given to such term in Treasury Regulation section 1.409A-3(i)(4).

 

1.2                               Vesting; Forfeiture.

 

(a)                                 The Performance Shares will vest according
to the vesting schedule set forth in the Vesting Appendix (the “Vesting
Schedule”).  Except as otherwise provided by the Administrator (or its delegate)
or as provided for in the Plan or this Agreement with respect to Participant’s
Termination of Service prior to the last day of the Performance Period by reason
of Participant’s [Retirement or ]Disability, the Performance Shares will
immediately and automatically be cancelled and forfeited as to any portion that
is not vested as of Participant’s Termination of Service to the extent such
Termination of Service occurs prior to the last day of the Performance Period. 
In addition, the Performance Shares will immediately and automatically be
cancelled and forfeited (including any portion that is then vested) upon the
execution of a written determination by the Administrator or an authorized
representative of the Company that Participant engaged in an act of Misconduct
(whether the execution of such written determination occurs before or after
Participant’s Termination of Service).

 

(b)                                 Dividend Equivalents (including any Dividend
Equivalent Account balance) will vest or be forfeited, as applicable, upon the
vesting or forfeiture of the Performance Share with respect to which the
Dividend Equivalent (including the Dividend Equivalent Account) relates.

 

1.3                               Special Vesting Provisions.  Notwithstanding
anything to the contrary in Section 1.2 or the Vesting Schedule, the Performance
Shares shall continue to vest, or vest on an accelerated basis, in the event of
Participant’s Termination of Service prior to the last day of the Performance
Period under the following circumstances:

 

(a)                                 [If Participant’s Termination of Service
occurs prior to the last day of the Performance Period by reason of
Participant’s Retirement, the Performance Shares shall remain eligible to vest
in accordance with the Vesting Schedule as if Participant had not incurred a
Termination of

 

2

--------------------------------------------------------------------------------


 

Service, subject to accelerated vesting pursuant to clause (c) of this
Section 1.3; provided, however, that the Target Number of Performance Shares
shall be adjusted, effective as of Participant’s Termination of Service, as
follows:

 

(i)                                     If Participant was appointed to the
Executive Conference on or after January 1, 2006, the Target Number of
Performance Shares shall be adjusted to equal the product of (A) the Target
Number of Performance Shares, as in effect immediately prior to Participant’s
Termination of Service, and (B) a fraction, the numerator of which equals the
number of whole calendar months Participant provided services to the Company or
any Subsidiary during the Performance Period and the denominator of which equals
the total number of months in the Performance Period; or

 

(ii)                                  If Participant was appointed to the
Executive Conference before January 1, 2006, the Target Number of Performance
Shares shall be adjusted to equal the product of (A) the Target Number of
Performance Shares, as in effect immediately prior to Participant’s Termination
of Service, and (B) a fraction, the numerator of which equals the number of
consecutive three-month periods Participant provided services to the Company or
any Subsidiary during the first twelve months of the Performance Period and the
denominator of which equals four.

 

Notwithstanding the foregoing, if the Company receives an opinion of counsel
that there has been a legal judgment and/or legal development in Participant’s
jurisdiction that likely would result in the favorable Retirement treatment that
otherwise would apply to the Performance Shares pursuant to this
Section 1.3(a) being deemed unlawful and/or discriminatory, then the Company
will not apply this favorable Retirement treatment at the time of Participant’s
Termination of Service and the Performance Shares will be treated as they would
under the rules that otherwise would have applied if Participant’s Termination
of Service did not qualify as a Retirement.]

 

(b)                                 If Participant’s Termination of Service
occurs by reason of Disability prior to the last day of the Performance Period,
the Performance Shares shall remain eligible to vest in accordance with the
Vesting Schedule as if Participant had not incurred a Termination of Service,
subject to accelerated vesting pursuant to clause (c) of this Section 1.3.

 

(c)                                  If Participant’s Termination of Service
occurs by reason of death or Participant dies following the date of
Participant’s Termination of Service by reason of [Retirement or ]Disability, in
each case prior to the last day of the Performance Period, Participant shall
vest in a number of Performance Shares equal to the lesser of (i) the Target
Number of Performance Shares, or (ii) such other number of Performance Shares
determined by the Administrator, in its discretion.

 

1.4                               Settlement.

 

(a)                                 Except as provided in Section 1.4(c), all of
Participant’s Performance Shares which are then vested, and any related Dividend
Equivalents (including any Dividend Equivalent Account balance), will be paid in
Shares during the thirty (30)-day period beginning with the earliest to occur of
the following events:

 

(i)                                     the Certification Date (as defined in
the Vesting Appendix) (provided that in no event will Shares be issued in
settlement of Participant’s Performance Shares pursuant to this clause (i) later
than March 15, 20  );

 

(ii)                                  the date of Participant’s death; or

 

3

--------------------------------------------------------------------------------


 

(iii)                               the date of Participant’s Termination of
Service following a Change in Control[ (provided that, if Participant is or will
be eligible for Retirement at any time during the Performance Period, such
Termination of Service must constitute a “separation from service” from the
Company (within the meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation Section 1.409A-1(h))].  Notwithstanding anything to the contrary in
this Agreement or the Plan, no Performance Shares or Dividend Equivalents shall
be distributed to Participant pursuant to this Section 1.4(a)(iii) during the
six-month period following Participant’s separation from service if the Company
determines that distributing such Performance Shares and Dividend Equivalents at
the time or times indicated in this Agreement would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code.  If the distribution of any of
Participant’s Performance Shares and Dividend Equivalents is delayed as a result
of the previous sentence, then such Performance Shares and Dividend Equivalents
(including any Dividend Equivalent Account balance) shall be paid to Participant
during the thirty (30)-day period beginning on the first business day following
the end of such six-month period (or such earlier date upon which such
Performance Shares and Dividend Equivalents can be distributed under
Section 409A without resulting in a prohibited distribution, including as a
result of Participant’s death).

 

(b)                                 The number of Shares paid with respect to
the Dividend Equivalents will equal the quotient, rounded to the nearest
one-thousandth of a Share, of the Dividend Equivalent Account balance divided by
the Fair Market Value of a Share on the Certification Date.

 

(c)                                  If permitted by the Company and provided
Participant makes a valid deferral election within the time period specified by
the Company in the deferral election form, then Participant may elect to change
the timing of receipt of the Shares otherwise distributable under
Section 1.4(a). Any such deferral election must comply with the requirements of
Section 409A of the Code and the applicable Treasury Regulations or other
guidance issued thereunder as well as any Plan rules on deferrals and must be
made on a form approved by the Company. To the extent made, any such deferral
election will be incorporated herein by this reference.

 

(d)                                 Notwithstanding any provisions of this
Agreement or the Plan to the contrary, the time of distribution of the
Performance Shares and the Dividend Equivalents under this Agreement may not be
changed except as may be permitted by the Administrator in accordance with
Section 409A and the applicable Treasury Regulations promulgated thereunder.

 

1.5                               Effect of Change in Control. Notwithstanding
anything to the contrary in the Vesting Schedule or Sections 1.2 and 1.3, in the
event of Participant’s Termination of Service prior to the last day of the
Performance Period (i) by the Company or any Subsidiary other than as a result
of Participant’s Misconduct or (ii) by Participant for Good Reason, in either
case, within eighteen (18) months following a Change in Control, Participant
shall vest in a number of Performance Shares equal to the sum of:

 

(a)                                 With respect to any calendar year(s) during
the Performance Period that have ended prior to the date of such Termination of
Service, the Vesting Eligible Shares for such calendar year(s) as determined
pursuant to the Vesting Schedule; plus

 

(b)                                 With respect to any calendar year(s) during
the Performance Period that have not ended prior to the date of such Termination
of Service, the greatest of (i) the Performance Shares that would have been
Vesting Eligible Shares for such calendar year(s) if the Company’s performance
relative to the performance objectives for such calendar year(s) equaled its
actual performance during those calendar quarters completed during the calendar
year in which such Participant’s Termination of Service occurs and prior to the
date of such Termination of Service as set forth in the Vesting Schedule,
(ii) the Performance Shares that would have been Vesting Eligible Shares for
such calendar year(s) if the Company’s performance relative to the performance
objectives for the such calendar year(s) equaled its

 

4

--------------------------------------------------------------------------------


 

actual performance for the three consecutive calendar year period ending
immediately prior to the calendar year in which the Termination of Service
occurs, or (iii) such other number of Performance Shares determined by the
Administrator, in its discretion; provided, however, that the resulting number
of Performance Shares under this Section 1.5 shall be prorated to reflect the
number of full calendar months during the Performance Period that elapsed prior
to the date of Participant’s Termination of Service.

 

For purposes of this Section 1.5, “Good Reason” means (i) a material diminution
in Participant’s position, authority, duties or responsibilities as in effect
immediately prior to the Change in Control, (ii) a material diminution in
Participant’s base salary or annual planned cash compensation, or (iii) a
material change in the geographic location at which Participant is required to
perform services for the Company or its Subsidiaries.

 

ARTICLE II.
TAXATION AND TAX WITHHOLDING

 

2.1                               Responsibility for Taxes.

 

(a)                                 Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefit tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant or deemed by the Company or the Employer in its discretion to be an
appropriate charge to Participant even if legally applicable to the Company or
the Employer (“Tax-Related Items”) is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. 
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Performance Shares, including, but
not limited to, the grant or vesting of the Performance Shares or any related
Dividend Equivalents, the subsequent sale of Shares acquired upon vesting, and
the receipt of any dividends; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Performance
Shares to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

(b)                                 Prior to the relevant taxable or tax
withholding event, as applicable, Participant agrees to assist the Company
and/or the Employer in satisfying any applicable withholding obligations for
Tax-Related Items.  In this regard, the Company and/or the Employer, or their
respective agents, at their discretion, may satisfy, or allow Participant to
satisfy, the withholding obligation with regard to all Tax-Related Items by any
of the following, or a combination thereof:

 

(i)                                     By cash, check or wire transfer of
immediately available funds; provided that the Company may limit the use of one
of the foregoing methods if one or more of the methods below is permitted;

 

(ii)                                  Delivery (including telephonically to the
extent permitted by the Company) of a notice that Participant has placed a
market sell order with a broker acceptable to the Company with respect to Shares
then issuable upon settlement of the Performance Shares, and that the broker has
been directed to deliver promptly to the Company funds sufficient to satisfy the
obligation for

 

5

--------------------------------------------------------------------------------


 

Tax-Related Items; provided that such amount is paid to the Company at such time
as may be required by the Company;

 

(iii)                               To the extent permitted by the
Administrator, surrendering Shares then issuable upon settlement of the
Performance Shares valued at their Fair Market Value on such date; or

 

(iv)                              By the deduction of such amount from other
compensation payable to Participant.

 

(c)                                  The Company and/or the Employer has the
right and option, but not the obligation, to treat Participant’s failure to
provide timely payment of any Tax-Related Items as Participant’s election to
satisfy all or any portion of the Tax-Related Items pursuant to
Section 2.1(b)(iii) or (iv) above, or a combination of such sections.

 

(d)                                 Depending on the withholding method, the
Company and/or the Employer may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates, including maximum applicable rates, in which case Participant
may receive a refund of any over-withheld amount in cash through the Employer’s
normal payroll processes and will have no entitlement to the Common Stock
equivalent.  If the obligation for Tax-Related Items is satisfied by
surrendering Shares, solely for tax purposes and not intended to modify or
restrict in any way Section 4.2 of the Plan, Participant is deemed to have been
issued the full number of Shares subject to the vested Performance Share,
notwithstanding that a number of Shares are surrendered for the purpose of
paying the Tax-Related Items.

 

(e)                                  Participant understands and agrees that
certain tax withholding amounts may be due prior to any issuance of Shares under
Section 1.4 if the Performance Shares are at any time not subject to a
substantial risk of forfeiture for purposes of Section 83 of the Code prior to
such date.  If Shares are issued on an accelerated basis to satisfy the Federal
Insurance Contributions Act tax imposed under Sections 3101, 3121(a) or
3121(v)(2) of the Code (the “FICA Tax”) as provided in this Section 2.1(e) as a
result of the lapse of the substantial risk of forfeiture for purposes of
Section 83 of the Code prior to the issuance of Shares under Section 1.4, then
Participant may have income tax at source on wages imposed under Section 3401 of
the Code or the corresponding withholding provisions of applicable state, local
or foreign tax laws (together with the FICA Tax, the “FICA-Related Taxes”). 
Participant’s FICA-Related Taxes shall be satisfied by the deduction of such
amount from other compensation payable to Participant.  To the extent the other
compensation payable to Participant is determined by the Company to be
insufficient to satisfy Participant’s FICA-Related Taxes, Participant’s
acceptance of the Performance Shares hereunder constitutes Participant’s
instruction and authorization to the Company to satisfy the FICA-Related Taxes
through the accelerated issuance and withholding of Shares otherwise issuable
pursuant to the Performance Shares having a then-current Fair Market Value not
exceeding the amount necessary to satisfy the FICA-Related Taxes of the Company
and its affiliates based on the minimum applicable statutory withholding rates.

 

(f)                                   Finally, Participant agrees to pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold or account for as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described.  The Company may refuse to honor the vesting of the Performance
Shares and/or refuse to issue or deliver the Shares or the proceeds from the
sale of the Shares if Participant fails to comply with Participant’s obligations
in connection with the Tax-Related Items.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III.
OTHER PROVISIONS

 

3.1                               Nature of Grant.  In accepting the Performance
Shares, Participant understands, acknowledges, and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time in accordance with its terms;

 

(b)                                 the grant of the Performance Shares is
exceptional, voluntary and occasional and does not create any contractual or
other right to receive future grants of Performance Shares, or benefits in lieu
of Performance Shares, even if Performance Shares have been granted in the past;

 

(c)                                  all decisions with respect to future
Performance Share or other grants, if any, will be at the sole discretion of the
Administrator;

 

(d)                                 the Performance Share grant and
participation in the Plan shall not create a right to employment or be
interpreted as forming or amending an employment or service contract with the
Company, the Employer, or any other Subsidiary and shall not interfere with the
ability of the Company, the Employer or any other Subsidiary, as applicable, to
terminate Participant’s employment or service relationship (if any) at any time
with or without cause;

 

(e)                                  Participant is voluntarily participating in
the Plan;

 

(f)                                   the Performance Shares and any Shares
acquired under the Plan, and the income and value of same, are not intended to
replace any pension rights or compensation;

 

(g)                                  the Performance Shares and any Shares
acquired under the Plan, and the income and value of same, are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement benefits, welfare benefits
or other similar payments;

 

(h)                                 the future value of the Shares underlying
the Performance Shares is unknown, indeterminable and cannot be predicted with
certainty;

 

(i)                                     no claim or entitlement to compensation
or damages shall arise from forfeiture of the Performance Shares resulting from
Participant’s Termination of Service (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment
agreement, if any);

 

(j)                                    for purposes of the Performance Shares,
Termination of Service will be deemed to have occurred as of the date
Participant is no longer actively providing services to the Company or any of
its Subsidiaries (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Administrator, Participant’s right to vest in the
Performance Shares, if any, will terminate as of such date and will not be
extended by any notice period (e.g., Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any); the
Administrator shall have the exclusive discretion to

 

7

--------------------------------------------------------------------------------


 

determine when Participant is no longer actively providing services for purposes
of the Performance Shares (including whether Participant may still be considered
to be providing services while on a leave of absence);

 

(k)                                 unless otherwise agreed with the Company,
the Performance Shares and the Shares underlying the Performance Shares, and the
income and value of same, are not granted as consideration for, or in connection
with, any services Participant may provide as a director of a Subsidiary;

 

(l)                                     unless otherwise provided in the Plan or
by the Administrator, the Performance Shares and the benefits evidenced by this
Agreement do not create any entitlement to have the Performance Shares or any
such benefits transferred to, or assumed by, another company, nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Common Stock;

 

(m)                             the following provision shall not apply to
Employees in the State of California: In consideration of the grant of the
Performance Shares, and to the extent permitted by applicable law, Participant
agrees not to institute any claim against the Company, the Employer or any other
Subsidiary, to waive Participant’s ability, if any, to bring such claim, and
release the Company, the Employer and any other Subsidiary from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim; and

 

(n)                                 the following provisions apply if
Participant is providing services outside the United States:

 

(i)                                     the Performance Shares and any Shares
acquired under the Plan, and the income and value of same, are not part of
normal or expected compensation or salary for any purpose; and

 

(ii)                                  neither the Company, the Employer nor any
other Subsidiary shall be liable for any foreign exchange rate fluctuation
between Participant’s local currency and the United States Dollar that may
affect the value of the Performance Shares or any amounts due to Participant
pursuant to the vesting of the Performance Shares or the subsequent sale of any
Shares acquired upon such vesting.

 

3.2                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making
recommendations regarding participation in the Plan, or Participant’s
acquisition or sale of the underlying Shares.  Participant understands and
agrees that Participant should consult with Participant’s own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to his or her Award(s).

 

3.3                               Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement and
any other Performance Share grant materials by and among, as applicable, the
Employer, the Company and its other Subsidiaries for the purpose of
implementing, administering and managing the Plan.

 

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email

 

8

--------------------------------------------------------------------------------


 

address and telephone number, date of birth, passport, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all stock options,
Performance Shares or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the purpose of implementing, administering and managing the Plan.

 

Participant understands that Data will be transferred to Fidelity Investments,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan.  Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country.  Participant
understands that if Participant resides outside the United States Participant
may request a list with the names and addresses of any potential recipients of
the Data by contacting Participant’s local human resources representative. 
Participant authorizes the Company, Fidelity Investments and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purpose of
implementing, administering and managing the Plan.  Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Plan.  Participant understands that if Participant resides outside
the United States, Participant may, at any time, view Data, request information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s local human resources representative. 
Further, Participant understands that Participant is providing the consents
herein on a purely voluntary basis.  If Participant does not consent, or if
Participant later seeks to revoke Participant’s consent, Participant’s
employment status or service with the Employer will not be affected; the only
consequence of refusing or withdrawing Participant’s consent is that the Company
may not be able to grant Performance Shares or other equity awards to
Participant or administer or maintain such awards.  Therefore, Participant
understands that refusing or withdrawing Participant’s consent may affect
Participant’s ability to participate in the Plan.  For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that Participant may contact Participant’s local human
resources representative.

 

3.4                               Transferability. The Performance Shares are
not transferable, except by will or the laws of descent and distribution or as
permitted by the Administrator in accordance with the terms of the Plan.

 

3.5                               Adjustments.  Participant acknowledges that
the Performance Shares, the Shares subject to the Performance Shares and the
Dividend Equivalents are subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan.

 

3.6                               Defined Terms; Titles.  Capitalized terms not
defined in this Agreement have the meanings given to them in the Plan. Titles
are provided herein for convenience only and are not to serve as a basis for
interpretation or construction of this Agreement.

 

3.7                               Conformity to Applicable Laws.  Participant
acknowledges that the Plan and this Agreement are intended to conform to the
extent necessary with all Applicable Laws and, to the extent Applicable Laws
permit, will be deemed amended as necessary to conform to Applicable Laws.

 

3.8                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement will inure to the benefit of the successors and assigns of
the Company.  Subject to the transfer provisions set forth in the Plan, this
Agreement will

 

9

--------------------------------------------------------------------------------


 

be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

3.9                               Entire Agreement and Imposition of Other
Terms.  The Plan, this Agreement (including all exhibits and appendices hereto)
and any valid deferral election made pursuant to Section 1.4(c) constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof. Nonetheless, the Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the
Performance Shares and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.  In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
will control.

 

3.10                        Severability.  In the event that any provision of
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of this Agreement.

 

3.11                        Waiver.  Participant acknowledges that a waiver by
the Company of breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by Participant or any other person.

 

3.12                        Limitation on Participant’s Rights.  Participation
in the Plan confers no rights or interests other than as herein provided.  This
Agreement creates a contractual arrangement between the Company and Participant
only and shall not be construed as creating a trust for the benefit of
Participant.  Neither the Plan nor any underlying program, in and of itself, has
any assets.  Participant will have only the rights of a general unsecured
creditor of the Company with respect to amounts credited and benefits payable,
if any, with respect to the Performance Shares and Dividend Equivalents, and
rights no greater than the right to receive the Shares as a general unsecured
creditor with respect to the Performance Shares and Dividend Equivalents, as and
when settled pursuant to the terms hereof.

 

3.13                        Electronic Delivery and Acceptance.  The Company
may, in its sole discretion, decide to deliver any documents related to current
or future participation in the Plan by electronic means.  Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

3.14                        Language. If Participant receives this Agreement or
any other document relating to the Plan translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

 

3.15                        Foreign Asset/Account and Exchange Control and Tax
Reporting. Participant acknowledges that, depending on Participant’s country,
Participant may be subject to foreign asset/account, exchange control and/or tax
reporting requirements as a result of the acquisition, holding and/or transfer
of Shares (including dividends received or the proceeds arising from the sale of
Shares) derived from participation in the Plan, in, to and/or from a
brokerage/bank account or legal entity located outside Participant’s country. 
The Applicable Laws of Participant’s country may require that Participant report
such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. 
Participant acknowledges that Participant is responsible for ensuring compliance
with any applicable foreign asset/account, exchange control and tax reporting
requirements and should consult Participant’s personal legal advisor on these
matters.

 

10

--------------------------------------------------------------------------------


 

3.16                        Insider Trading Restrictions/Market Abuse Laws. 
Participant acknowledges that, depending on Participant’s country, Participant
may be subject to insider trading restrictions and/or market abuse laws, which
may affect Participant’s ability to acquire or sell Shares or rights to Shares
under the Plan during such times when Participant is considered to have “inside
information” regarding the Company (as defined by the laws in Participant’s
country).  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
insider trading policy of the Company.  Participant acknowledges that
Participant is responsible for ensuring compliance with any applicable
restrictions and should consult Participant’s personal legal advisor on these
matters.

 

3.17                        Section 409A. The intent of the parties is that the
payments and benefits under this Agreement comply with or be exempt from
Section 409A and the regulations and guidance promulgated thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  For purposes of Section 409A, each
payment that Participant may be eligible to receive under this Agreement shall
be treated as a separate and distinct payment.

 

3.18                        Appendices.  Notwithstanding any provisions in this
Performance Share Award Agreement, the Performance Shares and Dividend
Equivalents shall be subject to any special terms and conditions set forth in
the Vesting Appendix and the Global Appendix.  Specifically, in the event
Participant resides or relocates to one of the countries included in the Global
Appendix, the terms and conditions for such country will apply to Participant to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.  The
Vesting Appendix and the Global Appendix constitute a part of this Performance
Share Award Agreement.

 

3.19                        Governing Law and Venue.  This Agreement and the
Performance Shares and the Dividend Equivalents will be governed by and
interpreted in accordance with the laws of the State of Delaware, disregarding
the choice-of-law principles of the State of Delaware and any other state
requiring the application of a jurisdiction’s laws other than the State of
Delaware. For purposes of litigating any dispute concerning the grant of the
Performance Shares, the Dividend Equivalents or this Agreement, Participant
consents to the jurisdiction of the State of Minnesota and agrees that such
litigation shall be conducted in the courts of Ramsey County, Minnesota, or the
federal courts for the United States for the District of Minnesota, where this
grant is made and/or to be performed.

 

* * * * *

 

11

--------------------------------------------------------------------------------


 

APPENDIX A (“VESTING APPENDIX”)

TO
PERFORMANCE SHARE AWARD AGREEMENT

 

This Vesting Appendix sets forth the vesting terms that govern the Performance
Shares granted to Participant pursuant to the Performance Share Award
Agreement.  Certain capitalized terms used but not defined in this Vesting
Appendix have the meanings set forth in the Performance Share Award Agreement
or, if not defined therein, the Plan.

 

[Vesting terms to be determined.]

 

--------------------------------------------------------------------------------


 

APPENDIX B (“GLOBAL APPENDIX”)
TO
PERFORMANCE SHARE AWARD AGREEMENT

 

Certain capitalized terms used but not defined in this Global Appendix have the
meanings set forth in the Performance Share Award Agreement (the “Award
Agreement”) or, if not defined therein, the Plan.

 

Terms and Conditions

 

This Global Appendix includes additional terms and conditions that govern the
Performance Shares granted to Participant under the Plan if Participant resides
in one of the countries listed below.  If Participant is a citizen or resident
of a country other than the one in which Participant resides, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Grant Date, the Company shall
determine, in its sole discretion, to what extent the terms and conditions
contained herein shall apply to Participant.

 

Notifications

 

This Global Appendix also includes information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2016.  Such laws are often complex and change frequently. 
As a result, the Company strongly recommends that Participant not rely on the
information in this Global Appendix as the only source of information relating
to the consequences of Participant’s participation in the Plan because the
information may become out of date in the future.

 

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result.  Accordingly,
Participant is advised to seek appropriate professional advice as to how the
relevant laws in Participant’s country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country other than the one
in which Participant resides, is considered a resident of another country for
local law purposes or transfers employment and/or residency to another country
after the Grant Date, or, the information contained herein may not be applicable
to Participant.

 

ARGENTINA

 

Notifications

 

Securities Law Information.  Neither the Performance Shares nor the underlying
Shares are publicly offered or listed on any stock exchange in Argentina.  The
offer is private and not subject to the supervision of any Argentine
governmental authority.

 

Exchange Control Information. Please note that exchange control regulations in
Argentina are subject to frequent change.  Participant should consult with his
or her personal legal advisor regarding any exchange control obligations that
Participant may have prior to receiving proceeds from Dividend Equivalents, the
sale of Shares or dividends.  Participant must comply with any and all Argentine
currency exchange restrictions, approvals and reporting requirements in
connection with his or her participation in the Plan.

 

--------------------------------------------------------------------------------


 

AUSTRALIA

 

Notifications

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and Dividend Equivalents shall not be applicable.  Notwithstanding the
foregoing, the Company reserves the right to settle Performance Shares and/or
Dividend Equivalents in Shares, in its discretion.

 

Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding a certain threshold and international fund transfers. 
Participant understands that the Australian bank assisting with the transaction
may file the report on Participant’s behalf.  If there is no Australian bank
involved in the transfer, Participant will be required to file the report. 
Participant should consult with his or her personal advisor to ensure proper
compliance with applicable reporting requirements in Australia.

 

AUSTRIA

 

Notifications

 

Exchange Control Information.  If Participant holds Shares acquired under the
Plan outside Austria (even if held outside of Austria with an Austrian bank),
Participant understands that Participant may need to submit an annual report to
the Austrian National Bank using the form “Standmeldung/Wertpapiere.” 
Exemptions apply if the value of the Shares held outside Austria as of
December 31 does not exceed certain thresholds.  If the thresholds are exceeded,
annual or quarterly reporting obligations are imposed.  If applicable, the
deadline for filing the annual report is January 31 of the following year and
the deadline for the quarterly report is the 15th of the month following the end
of the respective quarter.

 

When Shares are sold or dividends are paid on such Shares, there may be exchange
control obligations if the cash received is held outside Austria, as a separate
reporting requirement applies to any non-Austrian cash accounts.  If the
transaction volume of all of Participant’s cash accounts abroad exceeds a
certain threshold, the movements and the balance of all accounts must be
reported monthly, as of the last day of the month, on or before the 15th day of
the following month, using the form “Meldungen SI-Forderungen und/oder
SI-Verpflichtungen.”

 

BELGIUM

 

Terms and Conditions

 

Vesting of Performance Shares. Participant may not sell the Shares received upon
the vesting of Participant’s Performance Shares and Dividend Equivalents before
the second anniversary of the Scheduled Vesting Date.

 

Notifications

 

Foreign Asset/Account Reporting Information.  Belgian residents are required to
report any security (e.g., Shares acquired under the Plan) or bank account held
outside of Belgium on their annual tax return.  In a separate report, they will
be required to provide the National Bank of Belgium with certain details
regarding such foreign accounts (including the account number, bank name and
country in which any such account was opened).

 

B-2

--------------------------------------------------------------------------------


 

BRAZIL

 

Terms and Conditions

 

Compliance with Law.  By accepting the Performance Shares, Participant
acknowledges and agrees to comply with applicable Brazilian laws and to pay any
and all applicable taxes associated with the vesting of the Performance Shares
and Dividend Equivalents, the receipt of any dividends, and the sale of the
Shares acquired under the Plan.

 

Labor Law Acknowledgment.  By accepting the Performance Shares, Participant
agrees that Participant is (i) making an investment decision, (ii) Shares will
be issued to Participant only if the vesting conditions are met and (iii) the
value of the underlying Shares is not fixed and may increase or decrease in
value over the vesting period without compensation to Participant.

 

Notifications

 

Exchange Control Information.  If Participant is a Brazilian resident,
Participant must submit an annual or quarterly declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights exceeds certain thresholds.  Assets and rights that must
be reported include Shares acquired under the Plan.

 

Tax on Financial Transaction (IOF).  Repatriation of funds into Brazil and the
conversion between BRL and USD associated with such fund transfers may be
subject to the Tax on Financial Transactions.  It is Participant’s
responsibility to comply with any applicable Tax on Financial Transactions
arising from Participant’s participation in the Plan.  Participant should
consult with his or her personal tax advisor for additional details.

 

BULGARIA

 

There are no country-specific terms and conditions.

 

CANADA

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and Dividend Equivalents shall not be applicable.  Notwithstanding the
foregoing, the Company reserves the right to settle Performance Shares and/or
Dividend Equivalents in Shares, in its discretion.

 

Language Consent.  If Participant is a resident of Quebec, the following
provision will apply to Participant:

 

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

B-3

--------------------------------------------------------------------------------


 

Consentement relatif à la langue utilisée.  Les parties reconnaissent avoir
exigé la rédaction en anglais de cette convention, ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.

 

Data Privacy.  This provision supplements Section 3.3 of the Award Agreement:

 

If Participant is a resident of Quebec, Participant authorizes the Company and
the Company’s representatives to discuss with and obtain all relevant
information from all personnel (professional or not), involved in the
administration and operation of the Plan.  Participant further authorizes the
Company and the Employer to disclose and discuss Participant’s participation in
the Plan with their advisors.  Participant also authorizes the Company and the
Employer to record such information and to keep such information in
Participant’s employee file.

 

Notifications

 

Securities Law Information.  Participant understands that Participant is
permitted to sell Shares acquired pursuant to the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares
acquired pursuant to the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).

 

Foreign Asset/Account Reporting Information.  If Participant is a Canadian
resident, Participant may be required to report his or her foreign property on
form T1135 (Foreign Income Verification Statement) if the total cost of the
foreign property exceeds a certain threshold at any time in the year.  Foreign
property includes Shares acquired under the Plan and may include the Performance
Shares.  The Performance Shares must be reported—generally at a nil cost—if the
cost threshold is exceeded because of other foreign property Participant holds. 
If Shares are acquired, their cost generally is the adjusted cost base (“ACB”)
of the Shares.  The ACB ordinarily would equal the fair market value of the
Shares at the time of acquisition, but if Participant owns other Shares, this
ACB may have to be leveraged with the ACB of the other shares.  The form T1135
generally must be filed by April 30 of the following year.  Participant should
consult with his or her personal advisor to ensure compliance with the
applicable reporting requirements.

 

CHILE

 

Terms and Conditions

 

Labor Law Acknowledgment.  The Performance Shares and Shares underlying the
Performance Shares and Dividend Equivalents, and the income and value of same,
shall not be considered as part of Participant’s remuneration for purposes of
determining the calculation base of future indemnities, whether statutory or
contractual, for years of service (severance) or in lieu of prior notice,
pursuant to Article 172 of the Chilean Labor Code.

 

Notifications

 

Securities Law Information.  This grant of Performance Shares constitutes a
private offering of securities in Chile effective as of the Grant Date.  This
offer of Performance Shares is made subject to general ruling n° 336 of the
Chilean Superintendence of Securities and Insurance (“SVS”).  The offer refers
to securities not registered at the securities registry or at the foreign
securities registry of the SVS, and, therefore, such securities are not subject
to oversight of the SVS.  Given that the Performance Shares are not registered
in Chile, the Company is not required to provide public information about the

 

B-4

--------------------------------------------------------------------------------


 

Performance Shares or the Shares in Chile.  Unless the Performance Shares and/or
the Shares are registered with the SVS, a public offering of such securities
cannot be made in Chile.

 

Esta Oferta de Unidades de Acciones Restringidas constituye una oferta privada
de valores en Chile y se inicia en la Fecha de la Oferta.  Esta oferta de
Unidades de Acciones Restringidas se acoge a las disposiciones de la Norma de
Carácter General Nº 336 (“NCG 336”) de la Superintendencia de Valores y Seguros
de Chile (“SVS”).  Esta oferta versa sobre valores no inscritos en el Registro
de Valores o en el Registro de Valores Extranjeros que lleva la SVS, por lo que
tales valores no están sujetos a la fiscalización de ésta.  Por tratarse de
valores no inscritos en Chile no existe la obligación por parte de la Compañía
de entregar en Chile información pública respecto de los mismos.  Estos valores
no podrán ser objeto de oferta pública en Chile mientras no sean inscritos en el
Registro de Valores correspondiente.

 

Exchange Control Information. Exchange control regulations will apply if
Participant’s aggregate investments abroad exceed a certain maximum amount.

 

Please note that exchange control regulations in Chile are subject to change. 
Participant should consult with his or her personal legal advisor regarding any
exchange control obligations that Participant may have prior to receiving
proceeds from the sale of Shares acquired under the Plan.

 

Tax Reporting and Registration Information. Participant must file Tax Form 1851
“Annual Sworn Statement Regarding Investments Held Abroad” in relation to any
Shares acquired under the Plan that are held abroad. In addition, if Participant
wishes to receive credit in Chile for any tax paid abroad on any dividends
received pursuant to the Shares, Participant must register the acquisition of
Shares with the Chilean Internal Revenue Service (the “CIRS”) and also file Tax
Form 1853 “Annual Sworn Statement Regarding Credits for Taxes Paid Abroad.”
These forms must be submitted through the CIRS web page at www.sii.cl.

 

Registration of the acquisition of Shares with the CIRS will also provide
evidence of the acquisition price of the Shares, which Participant will need
when the Shares are sold. It may also be possible for Participant to provide
other evidence in the form of the Agreement or a report of the vesting and the
number of Shares acquired and sold; however, neither the Company nor Fidelity
Investments is under any obligation to provide Participant with such a report. 
Participant should consult with his or her personal legal and tax advisors
regarding how to register with the CIRS (if desired).

 

CHINA

 

Terms and Conditions

 

Forfeiture Upon Termination of Service.  Notwithstanding anything to the
contrary in this Agreement, to the extent not earlier vested, forfeited,
canceled or otherwise extinguished, the Performance Shares shall be forfeited on
the date that is six (6) months from the date of Termination of Service (for any
reason[, including Retirement]) and thereafter Participant shall have no
entitlement to the underlying Shares.

 

Immediate Sale of Shares Upon Termination of Service.  Participant understands
and agrees that upon Participant’s Termination of Service for any reason,
including death, Disability[, or Retirement], Participant is required to and
Participant will sell all Shares acquired upon vesting of the Performance Shares
and Dividend Equivalents; provided, however, that if Participant Retires no more
than six months before the vesting date of the Performance Shares, this
requirement to sell all Shares acquired upon vesting of the Performance Shares
will apply as soon as reasonably possible following such vesting date.  Any
Shares not sold at Participant’s direction within a reasonable period of time
following Participant’s

 

B-5

--------------------------------------------------------------------------------


 

Termination of Service (or upon the vesting date, if applicable), as determined
by the Company in its sole discretion, will be sold on Participant’s behalf
pursuant to this authorization.  In this case, the Company will be under no
obligation to arrange for such sale at any particular price.

 

Responsibility for Taxes.  Notwithstanding Section 2.1(c) of the Award
Agreement, if Participant fails to provide timely payment of any Tax-Related
Items, such failure shall be viewed as Participant’s express authorization
(without further action on Participant’s party) for the Company and/or the
Employer to satisfy all or any portion of the Tax-Related Items pursuant to
Section 2.1(b)(ii) of the Award Agreement or, if such withholding method is
deemed to be not in accordance with Applicable Laws, pursuant to
Section 2.1(b)(iv) of the Award Agreement.

 

Repatriation of Sale Proceeds and Dividends (applies only to citizens of the
People’s Republic of China). Participant understands and agrees that, due to
exchange control laws in China, Participant will be required to immediately
repatriate to the Approved Account described below the proceeds from the sale of
Shares that Participant acquires upon the vesting of the Performance Shares and
Dividend Equivalents.  Participant also understands and agrees that this
repatriation requirement also applies to any dividends that are paid on such
Shares, which must be repatriated to China at the time and in the manner
established by the Company.  Participant further agrees that such proceeds and
dividends must be transferred directly from the participant trust or other
account established under the Plan to the dedicated foreign exchange account
established by the Company or a Subsidiary in China and approved by the State
Administration of Foreign Exchange or its local counterpart under applicable
exchange control rules (the “Approved Account”) before such proceeds and
dividends can be remitted to Participant.  Participant further agrees not to
instruct or cause the Administrator to transfer such cash proceeds and dividends
to any person, broker or entity other than the Approved Account.  Participant
further agrees to cooperate with and comply with any other requests made by the
Company, the Employer or the Administrator in the future in order to facilitate
compliance with the exchange control requirements in China.  Participant
undertakes to reimburse the Company and its Subsidiaries for any penalties or
other charges that they may incur resulting from any failure by Participant to
ensure compliance with the requirements set forth in this paragraph. 
Participant understands that, due to exchange control requirements in China, the
funds held on Participant’s behalf in the Approved Account may be converted from
U.S. dollars into local currency only once per calendar quarter, and that these
funds may not be remitted to Participant until this conversion occurs.  Finally,
Participant understands and agrees that neither the Company nor the Employer
assumes any liability for any fluctuations in the U.S. dollar exchange rate
between the time that Participant acquires Shares upon the vesting of the
Performance Shares and Dividend Equivalents, the time that dividends are
received with respect to such Shares, or the time Participant sells Shares
acquired under the Plan, either through a voluntary sale or a mandatory sale
arranged by the Company, and the time Participant receives the cash proceeds in
China through the Approved Account.

 

COLOMBIA

 

Terms and Conditions

 

Labor Law Acknowledgment. Participant acknowledges that pursuant to Article 128
of the Colombian Labor Code, the Plan and related benefits do not constitute a
component of “salary” for any legal purpose.

 

Notifications

 

Securities Law Information. The Shares subject to the Performance Shares and
Dividend Equivalents are not and will not be registered in the Colombian
registry of publicly traded securities (Registro Nacional de Valores y Emisores)
and therefore the Shares may not be offered to the public in Colombia. Nothing
in this document should be construed as the making of a public offer of
securities in Colombia.

 

B-6

--------------------------------------------------------------------------------


 

Exchange Control Information.  Investments in assets located abroad (including
Shares) are subject to registration with the Banco de la República if
Participant’s aggregate investments held abroad (as of December 31 of the
applicable calendar year) equal or exceed a certain amount.  Further, when
Shares (or other investments) held abroad are sold, Participant may either
choose to keep the resulting sums abroad, or to repatriate them to Colombia. If
Participant chooses to repatriate funds to Colombia and has not registered the
investment with Banco de la República, Participant will need to file with Banco
de la República Form No. 5 upon conversion of funds into local currency, which
should be duly completed to reflect the nature of the transaction.  If
Participant has registered the investment with Banco de la República, then
Participant will need to file with Banco de la República Form No. 4 upon
conversion of funds into local currency, which should be duly completed to
reflect the nature of the transaction.  Participant should obtain proper legal
advice in order to ensure compliance with applicable Colombian regulations.

 

COSTA RICA

 

There are no country-specific terms and conditions.

 

CZECH REPUBLIC

 

Notifications

 

Exchange Control Information.  The Czech National Bank (“CNB”) may require
Participant to fulfill certain notification duties in relation to the
acquisition of Shares and the opening and maintenance of a foreign account. 
Even in the absence of a request from the CNB, Participant may need to report
foreign direct investments with a value exceeding a certain aggregate amount
and/or other foreign financial assets with a value in excess of a certain
maximum.  However, because exchange control regulations change frequently and
without notice, Participant should consult with his or her personal legal
advisor prior to the vesting of the Performance Shares and the sale of Shares to
ensure compliance with current regulations.  It is Participant’s responsibility
to comply with any applicable Czech exchange control laws.

 

DENMARK

 

Terms and Conditions

 

Danish Stock Option Act.  In accepting the Performance Shares, Participant
acknowledges that Participant has received an Employer Statement translated into
Danish, which is being provided to comply with the Danish Stock Option Act.  To
the extent more favorable to Participant and required to comply with the Stock
Option Act, the terms set forth in the Employer Statement will apply to
Participant’s participation in the Plan.

 

Notifications

 

Foreign Asset/Account Reporting Information.  If Participant establishes an
account holding Shares or an account holding cash outside Denmark, he or she
must report the account to the Danish Tax Administration.  The form which should
be used in this respect can be obtained from a local bank.  (These obligations
are separate from and in addition to the obligations described below.)

 

Securities/Tax Reporting Information.  If Participant holds Shares acquired
under the Plan in a brokerage account with a broker or bank outside Denmark
(this likely includes the participant trust), he or she is required to inform
the Danish Tax Administration about the account.  For this purpose, Participant
must file a Form V (Erklaering V) with the Danish Tax Administration.  The
Form V must be signed both

 

B-7

--------------------------------------------------------------------------------


 

by Participant and by the applicable broker or bank where the account is held. 
By signing the Form V, the broker or bank undertakes to forward information to
the Danish Tax Administration concerning the Shares in the account without
further request each year.  By signing the Form V, Participant authorizes the
Danish Tax Administration to examine the account.  In the event that the
applicable broker or bank with which the account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage
account and Shares deposited therein to the Danish Tax Administration as part of
his or her annual income tax return.

 

In addition, if Participant opens a brokerage account (or a deposit account with
a U.S. bank) for the purpose of holding cash outside Denmark, he or she is also
required to inform the Danish Tax Administration about this account.  To do so,
Participant must file a Form K (Erklaering K) with the Danish Tax
Administration.  The Form K must be signed both by Participant and by the
applicable broker or bank where the account is held.  By signing the Form K, the
broker/bank undertakes an obligation, without further request each year, to
forward information to the Danish Tax Administration concerning the content of
the account.  By signing the Form K, Participant authorizes the Danish Tax
Administration to examine the account.  In the event that the applicable
financial institution (broker or bank) with which the account is held, does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account to the Danish Tax Administration as part of Participant’s annual
income tax return.

 

DOMINICAN REPUBLIC

 

There are no country-specific terms and conditions.

 

ECUADOR

 

There are no country-specific terms and conditions.

 

EGYPT

 

There are no country-specific terms and conditions.

 

EL SALVADOR

 

There are no country-specific terms and conditions.

 

ESTONIA

 

There are no country-specific terms and conditions.

 

FINLAND

 

There are no country-specific terms and conditions.

 

FRANCE

 

Terms and Conditions

 

Type of Grant.  The Performance Shares are granted as French-Qualified
Performance Shares and are intended to qualify for the special tax and social
security treatment applicable to shares granted for no

 

B-8

--------------------------------------------------------------------------------


 

consideration under Sections L. 225-197 to L. 225-197-6 of the French Commercial
Code, as amended.  The French-Qualified Performance Shares are granted subject
to the terms and conditions of the French Sub-Plan to the Plan (the “French
Sub-Plan”).

 

Certain events may affect the status of the Performance Shares as
French-Qualified Performance Shares or the underlying Shares, and the
French-Qualified Performance Shares or the underlying Shares may be disqualified
in the future.  The Company does not make any undertaking or representation to
maintain the qualified status of the French-Qualified Performance Shares or of
the underlying Shares.

 

Capitalized terms not defined herein, in the Award Agreement or the Plan shall
have the meanings ascribed to them in the French Sub-Plan.

 

Restrictions on Sale or Transfer of Shares.

 

(a)         Minimum Mandatory Holding Period.  Participant may not sell or
transfer any Shares issued at vesting until the second anniversary of the Grant
Date, or such other period as is required to comply with the minimum mandatory
holding period applicable to Shares underlying French-Qualified Performance
Shares under Section L. 225-197-1 of the French Commercial Code, as amended, or
by the French Tax Code or the French Social Security Code, as amended, to
benefit from the special tax and social security regime in France.

 

(b)         Closed Periods.  Participant may not sell any Shares issued upon
vesting of the French-Qualified Performance Shares during certain Closed
Periods, to the extent applicable to the Shares underlying the French-Qualified
Performance Shares granted by the Company, as described in the French Sub-Plan.

 

(c)          Effect of Termination of Service.  Except in the case of
Participant’s Termination of Service due to death or Disability, the
restrictions described in provisions (a) and (b) above will continue to apply
even if Participant is no longer an Employee or managing corporate officer of
the Company or a French Entity.

 

Holding Periods for Managing Corporate Officers.  If on the Grant Date the
French Participant qualifies as a managing corporate officer under French law
(“mandataires sociaux”) or any similar official capacity of the Company or a
Subsidiary, the French Participants may not sell 20% of the Shares acquired upon
vesting of the French-Qualified Performance Shares until the termination of such
official capacity, as long as this restriction is applicable to French-Qualified
Performance Shares.

 

No Transfer of French-Qualified Performance Shares.  French-Qualified
Performance Shares may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner during a French
Participant’s lifetime and upon death only in accordance with Section 5 of the
French Sub-Plan, and only to the extent required by Applicable Laws (including
the provisions of Sections L. 225-197 to L. 225-197-6 of the French Commercial
Code, as amended).

 

Termination of Service Due to Death.  Notwithstanding anything in the Plan or
Award Agreement, in the event of Participant’s Termination of Service due to
death prior to the satisfaction of the vesting conditions set forth in the
Vesting Schedule, any French-Qualified Performance Shares that have not vested
as of such date may be requested by Participant’s legal heirs within six months
of the date of death and, if so requested, the Shares subject to the
French-Qualified Performance Shares will be issued to Participant’s legal heirs.

 

B-9

--------------------------------------------------------------------------------


 

Consent to Receive Information in English.  By accepting the Agreement providing
for the terms and conditions of Participant’s grant, Participant confirms having
read and understood the documents relating to this grant (the Plan and this
Agreement) which were provided in English language.  Participant accepts the
terms of those documents accordingly.

 

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et ce Contrat d’Attribution) qui ont
été communiqués en langue anglaise.  Le participant accepte les termes en
connaissance de cause.

 

Notifications

 

Foreign Asset/Account Reporting Information.  If Participant is a French
resident and holds Shares outside of France or maintains a foreign bank account,
Participant is required to report such to the French tax authorities when filing
Participant’s annual tax return.  Failure to comply could trigger significant
penalties.

 

GERMANY

 

Notifications

 

Exchange Control Information.  Cross-border payments in excess of a certain
threshold must be reported monthly to the German Federal Bank (Bundesbank).  In
case of payments in connection with securities (including proceeds realized from
the settlement of Dividend Equivalents, upon the sale of Shares or the receipt
of dividends), the report must be made by the 5th day of the month following the
month in which the payment was received.  The report must be filed
electronically and the form of report (“Allgemeine Meldeportal Statistik”) can
be accessed via the Bundesbank’s website (www.bundesbank.de), in both German and
English.  Participant is responsible for making this report.

 

GREECE

 

There are no country-specific terms and conditions.

 

GUATEMALA

 

Terms and Conditions

 

Language Consent.  By participating in the Plan, Participant acknowledges that
he or she is proficient in reading and understanding English and fully
understands the terms of the Plan and the Agreement.

 

HONG KONG

 

Terms and Conditions

 

Sale of Shares.  In the event the Performance Shares vest within six months of
the Grant Date, Participant agrees not to sell any Shares acquired upon vesting
of the Performance Shares and Dividend Equivalents prior to the six-month
anniversary of the Grant Date.

 

Securities Law Notice.  WARNING:  The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. Participant should exercise
caution in relation to the offer.  If Participant is in doubt about any of the
contents of this Agreement or the Plan, Participant should obtain

 

B-10

--------------------------------------------------------------------------------


 

independent professional advice.  Neither the grant of the Performance Shares
nor the issuance of Shares upon vesting constitutes a public offering of
securities under Hong Kong law and is available only to employees of the Company
and its Subsidiaries.  The Agreement, the Plan and other incidental materials
(i) have not been prepared in accordance with and are not intended to constitute
a “prospectus” for a public offering of securities under applicable securities
legislation in Hong Kong and (ii) are intended only for the personal use of each
eligible employee of the Company and its Subsidiaries and may not be distributed
to any other person.

 

Nature of Scheme.  The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

 

HUNGARY

 

There are no country-specific terms and conditions.

 

INDIA

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and Dividend Equivalents shall not be applicable.  Notwithstanding the
foregoing, the Company reserves the right to settle Performance Shares and/or
Dividend Equivalents in Shares, in its discretion.

 

Notifications

 

Exchange Control Information. Due to Indian exchange control
restrictions, Indian residents are required to repatriate the proceeds from the
sale of Shares to India within ninety (90) days of receipt and any dividends
received in relation to the Shares within one hundred eighty (180) days of
payment. Participant should maintain any foreign inward remittance certificate
received from the bank where the foreign currency is deposited following any
repatriation of proceeds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation. It is Participant’s responsibility to
comply with applicable exchange control laws in India.

 

Foreign Account/Asset Reporting Information.  Indian residents are required to
declare any foreign bank accounts and assets (including Shares acquired under
the Plan) on their annual tax returns.  Participant should consult with his or
her personal tax advisor to determine Participant’s reporting requirements.

 

INDONESIA

 

Notifications

 

Exchange Control Information.  If Participant remits funds into Indonesia, the
Indonesian bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. 
For transactions of exceeding a certain threshold, a description of the
transaction must be included in the report.  Although the bank through which the
transaction is made is required to make the report, Participant must complete a
“Transfer Report Form.” The Transfer Report Form will be provided to Participant
by the bank through which the transaction is to be made.

 

B-11

--------------------------------------------------------------------------------


 

ISRAEL

 

Terms and Conditions

 

The following provisions apply to Participants who are or are deemed to be
residents of the State of Israel for tax purposes or are otherwise subject to
taxation in Israel with respect to the Performance Shares on the Grant Date.

 

Capitalized terms used but not defined in these provisions or the Plan or the
Agreement shall have the meanings ascribed to them in the Israeli Sub-Plan to
the Plan (the “Israeli Sub-Plan”).

 

Trust Arrangement.  The Performance Shares are offered to Participant subject
to, and in accordance with, the terms of the Plan, the Israeli Sub-Plan, this
Agreement and the Trust Agreement.

 

The Performance Shares are intended to be 102 Capital Gains Track Grants and
qualify for 102 Capital Gains Track tax treatment.  Certain events may affect
the status of the Performance Shares and the Shares subject to the Performance
Shares as qualified under Section 102 and the Performance Shares and the Shares
subject to the Performance Shares may be disqualified in the future.  The
Company does not make any undertaking or representation to maintain the 102
Capital Gains Track status of the Performance Shares and the Shares subject to
the Performance Shares.

 

Participant agrees that, upon request of the Company or the Employer, he or she
will execute the 102 Capital Gains Track Grant acceptance prescribed by the
Company or the Trustee, according to the procedures and timeline set forth by
the Company and the Trustee (which may include executing this Agreement in
writing).  If Participant does not comply with any such request, the qualified
status of the Performance Shares and the Shares under Section 102 may not apply.

 

Nature of Grant.  The following provision supplements Section 3.1 (Nature of
Grant) of the Award Agreement:

 

By accepting the Performance Shares, Participant (a) acknowledges receipt of and
represents that he or she has read and is familiar with the Plan, the Israeli
Sub-Plan, and this Agreement; (b) accepts the Performance Shares subject to all
of the terms and conditions of Plan, the Israeli Sub-Plan, and this Agreement;
and (c) agrees that the Performance Shares, the Shares and any rights issued
pursuant to the Performance Shares and the Shares (other than cash dividends and
cash payments made pursuant to Dividend Equivalents) will be issued to and
deposited with the Trustee and shall be held in trust for Participant’s benefit
for the Required Holding Period and as otherwise required by the ITO, the
Rules and any ruling or approval of the ITA pursuant to the terms of the ITO,
the Rules and the Trust Agreement.

 

Furthermore, by accepting the Performance Shares, Participant confirms that he
or she is familiar with the terms and provisions of Section 102, particularly
the 102 Capital Gains Track described in subsection (b)(2) and (b)(3) thereof,
and agrees that he or she will not require the Trustee to release the
Performance Shares or the Shares to Participant, or to sell the Performance
Shares or the Shares to a third party, during the Required Holding Period,
unless permitted to do so by the Company and the ITO or the Rules.

 

The Company may in its sole discretion replace the Trustee from time to time and
instruct the transfer of all Performance Shares and Shares held or administered
by such Trustee at such time to its successor and the provisions of this
Agreement shall apply to the new Trustee.

 

Responsibility for Taxes.  The following provision supplements Section 2.1 of
the Award Agreement:

 

B-12

--------------------------------------------------------------------------------


 

In the event the Performance Shares vest and Shares are to be issued to
Participant after the expiration of the Required Holding Period, the Shares
issued upon vesting shall either be (a) issued to and deposited with the Trustee
to be held in trust for Participant’s benefit, or (b) transferred to Participant
directly upon Participant’s request, provided that Participant first complies
with his or her obligations with respect to Tax-Related Items.  In the event
that Participant elects to have the Shares transferred to him or her without
selling such Shares, Participant shall become liable to pay taxes immediately in
accordance with the provisions of the ITO and Section 2.1 of the Award
Agreement, as supplemented by this provision.

 

The following provisions apply to Participants who permanently transfer to
Israel after the Grant Date who do not hold 102 Capital Gains Track Grants.

 

Vesting/Sale of Shares.  This provision supplements Section 1.2 (Vesting;
Forfeiture) of the Award Agreement:

 

To facilitate compliance with tax withholding obligations in Israel, the Company
reserves the right to (a) require Participant to sell all Shares issued under
this Agreement either (i) as soon as practicable upon receipt of such Shares, or
(ii) upon Participant’s Termination of Service, or (b) to maintain the Shares
issued under this Agreement in an account with Fidelity Investments, or such
other stock plan service provider as may be selected by the Company in the
future (the “Designated Broker”), until the Shares are sold.  By accepting this
Agreement, Participant authorizes the Company to instruct the Designated Broker,
to assist with the mandatory sale of such Shares (on Participant’s behalf
pursuant to this authorization) and Participant expressly authorizes the
Designated Broker to complete the sale of such Shares.  Participant agrees to
sign any forms and/or consents required by the Company or the Designated Broker
to effectuate the sale of the Shares.  Participant acknowledges that the
Designated Broker is under no obligation to arrange for the sale of the Shares
at any particular price.  Upon the sale of the Shares, the cash proceeds from
the sale of the Shares, less any brokerage fees or commissions and any
Tax-Related Items, will be delivered to Participant.

 

Notifications

 

Securities Law Information. This grant does not constitute a public offering
under the Securities Law, 1968.

 

IRELAND

 

There are no country-specific terms and conditions.

 

ITALY

 

Terms and Conditions

 

Data Privacy.  The following provision replaces Section 3.3 of the Award
Agreement.

 

Participant understands that the Employer, the Company and any Subsidiary may
hold certain personal information about Participant, including, but not limited
to, name, home address, email address and telephone number, date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company or any Subsidiary,
details of all Performance Shares or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the purpose of implementing, administering and managing the Plan.

 

B-13

--------------------------------------------------------------------------------


 

Participant also understands that providing the Company with Data is necessary
for the performance of the Plan and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
Controller of personal data processing is 3M Company, with registered offices at
3M Center, St. Paul, Minnesota, United States of America, and pursuant to
Legislative Decree no. 196/2003, its Representative in Italy is Dario Caspani
with registered offices at 3M ITALIA S.p.A. — via S.BOVIO, 3 — 20090 SEGRATE —
MILANO, ITALY.

 

Participant understands that Data will not be publicized, but it may be
transferred to Fidelity Investments and such other banks, financial institutions
or brokers involved in the management and administration of the Plan. 
Participant understands that Data may also be transferred to the Company’s
independent registered public accounting firm.  Participant further understands
that the Company and/or any Subsidiary will transfer Data among themselves as
necessary for the purpose of implementing, administering and managing the Plan,
and that the Company and/or any Subsidiary may each further transfer Data to
Fidelity Investments or any other third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom
Participant may elect to deposit any Shares acquired at vesting of the
Performance Shares.  Such recipients may receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and managing the Plan.  Participant understands that these
recipients may be located in or outside the European Economic Area, such as in
the United States, or elsewhere.  Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.

 

Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

 

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent hereto as the processing is necessary to the performance of contractual
obligations related to the implementation, administration and management of the
Plan.  Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct or terminate for legitimate reason, the Data
processing.  Furthermore, Participant is aware that Data will not be used for
direct marketing purposes.  In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting Participant’s local human
resources representative.

 

Plan Document Acknowledgment.   By accepting the grant of these Performance
Shares, Participant acknowledges that Participant has received a copy of the
Plan and the Agreement and has reviewed the Plan and the Agreement, in their
entirety and fully understands and accepts all provisions of the Plan and the
Agreement.  Participant further acknowledges that Participant has read and
expressly approves the following sections of the Agreement: “Responsibility for
Taxes”; “Nature of Grant”; “Data Privacy” as replaced by the above provision;
and “Governing Law and Venue”.

 

Notifications

 

Foreign Asset/Account Reporting Information.  Italian residents who, at any time
during the fiscal year, hold foreign financial assets (such as cash, Shares or
Performance Shares) which may generate

 

B-14

--------------------------------------------------------------------------------


 

income taxable in Italy are required to report such assets on their annual tax
returns or on a special form if no tax return is due.  The same reporting duties
apply to Italian residents who are beneficial owners of the foreign financial
assets pursuant to Italian money laundering provisions, even if they do not
directly hold the foreign asset abroad.  Participant is advised to consult a
personal legal advisor to ensure compliance with applicable reporting
requirements.

 

Foreign Asset Tax Information.  The value of the financial assets held outside
of Italy (including Shares) by Italian residents is subject to a foreign asset
tax.  The taxable amount will be the fair market value of the financial assets
(e.g., Shares acquired under the Plan) assessed at the end of the calendar year.

 

JAPAN

 

Notifications

 

Foreign Asset/Account Reporting Information.  Japanese residents are required to
report details of any assets held outside of Japan as of December 31, including
Shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding a certain threshold.  Such report will be due by March 15
each year.  Participant is responsible for complying with this reporting
obligation if applicable to Participant and Participant should consult
Participant’s personal tax advisor in this regard.

 

KAZAKHSTAN

 

There are no country-specific terms and conditions.

 

KOREA

 

Notifications

 

Exchange Control Information.  Korean residents who realize certain amounts from
the sale of Shares or the receipt of any dividends in a single transaction must
repatriate the proceeds to Korea within three years of the sale or receipt.

 

Foreign Asset/Account Reporting Information.  Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage
accounts, etc.) to the Korean tax authority and file a report with respect to
such accounts if the monthly balance of such accounts exceeds a certain
threshold on any month-end during a calendar year.  Participant should consult
with his or her personal tax advisor to determine his or her personal reporting
obligations.

 

LATVIA

 

There are no country-specific terms and conditions.

 

LITHUANIA

 

There are no country-specific terms and conditions.

 

MALAYSIA

 

Terms and Conditions

 

Data Privacy.  The following provision replaces Section 3.3 of the Award
Agreement:

 

B-15

--------------------------------------------------------------------------------


 

Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Performance Shares
grant materials by and among, as applicable, the Company and the Employer for
the purpose of implementing, administering and managing the Plan.

 

Participant may have previously provided the Company and the Employer, and the
same may hold certain personal information about Participant, including, but not
limited to, name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, the fact and condition
of Participant’s participation in the Plan, details of all awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the purpose of implementing,
administering and managing the Plan.

 

Participant also authorizes any transfer of Data to Fidelity Investments, or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Participant acknowledges that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country, which may not provide the same level of
protection to Data.  Participant understands that if Participant resides outside
the United States, Participant may request a list with the names and addresses
of any potential recipients of the Data by contacting Participant’s local human
resources representative.  Participant authorizes the Company, Fidelity
Investments and any other possible recipients which may assist the Company
(presently or in the future) with the implementation, administration and
management of the Plan, and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Plan.  Participant understands that Data will be held only as long
as is necessary to implement, administer and manage the Plan.  Participant
understands that if Participant resides outside the United States, Participant
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative, Maniarasu Muniandy, whose
contact details are (phone number 603 7884 2840) and (email address
mmuniandy@mmm.com).  Further, Participant understands that Participant is
providing the consents herein on a purely voluntary basis.  If Participant does
not consent, or if Participant later seeks to revoke Participant’s consent,
Participant’s service and career with the Employer will not be affected; the
only consequence of refusing or withdrawing Participant’s consent is that the
Company would not be able to grant Participant Performance Shares or other
equity awards or administer or maintain such awards.  Therefore, Participant
understands that refusing or withdrawing Participant’s consent may affect
Participant’s ability to participate in the Plan.  For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that Participant may contact Participant’s local human
resources representative.

 

Bahasa Malaysia Translation

 

Anda dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanijiandan
apa-apa Unit Saham Terbatas dan bahan geran yang lain oleh dan di antara,
sebagaimana yang berkenaan, Syarikat dan Majikan anda untuk tujuan membantu
dalam pelaksanaan, pentadbiran dan pengurusan Pelan tersebut.

 

B-16

--------------------------------------------------------------------------------


 

Sebelum ini, anda mungkin telah membekalkan Syarikat dan Majikan anda yang
mungkin memegang, maklumat peribadi tertentu tentang anda, termasuk, tetapi
tidak terhad kepada, namanya , alamat rumah dan nombor telefon, tarikh lahir,
nombor insurans sosial atau nombor pengenalan lain, gaji, kewarganegaraan,
jawatan, apa-apa syer dalam saham atau jawatan pengarah yang dipegang dalam
Syarikat, fakta dan syarat-syarat penyertaan anda dalam Pelan, butir-butir semua
Anugerah atau apa-apa hak lain untuk syer dalam saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum
dijelaskan bagi faedah anda, untuk tujuan melaksanakan, mentadbir dan
menguruskan Pelan tersebut (“Data”).

 

Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data kepada Fidelity
Investments, atau pembekal perkhidmatan pelan saham lain yang dipilih oleh
Syarikat pada masa depan untuk membantu Syarikat dalam pelaksanaan, pentadbiran
dan pengurusan Pelan. Anda mengakui bahawa penerima-penerima Data ini mungkin
berada di Amerika Syarikat atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara anda, yang mungkin tidak boleh memberi
tahap perlindungan yang sama kepada Data. Anda fahami bahawa sekiranya anda
menetap di luar Amerika Syarikat, anda boleh meminta senarai nama dan alamat
mana-mana penerima Data dengan menghubungi wakil sumber manusia tempatan anda.
Anda memberi kuasa kepada Syarikat, Fidelity Investments dan mana-mana penerima
lain yang mungkin membantu Syarikat (pada masa kini atau masa depan) untuk
melaksanakan, mentadbir dan menguruskan Pelan, dan mana-mana penerima lain yang
mungkin membantu Syarikat (pada masa kini atau masa depan) untuk melaksanakan,
mentadbir dan menguruskan Pelan untuk menerima, memiliki, menggunakan,
mengekalkan dan memindahkan Data, dalam bentuk elektronik atau lain-lain, dengan
tujuan untuk melaksanakan, mentadbir dan menguruskan Pelan tersebut. Anda fahami
bahawa Data akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan,
mentadbir dan menguruskan Pelan tersebut. Anda fahami bahawa sekiranya anda
menetap di luar Amerika Syarikat, anda boleh, pada bila-bila masa, melihat data,
meminta maklumat tambahan mengenai penyimpanan dan pemprosesan Data, meminta
bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia tempatan anda, Maniarasu Muniandy, di mana
butir-butir hubungannya adalah (phone number 603 7884 2840) and (email address
mmuniandy@mmm.com). Selanjutnya,  anda memahami bahawa anda memberikan
persetujuan di sini secara sukarela. Jika anda tidak bersetuju, atau jika anda
kemudian membatalkan persetujuan anda, perkhidmatan dan kerjaya anda dengan
Majikan anda tidak akan terjejas; satunya akibat jika anda tidak bersetuju atau
menarik balik persetujuan anda adalah bahawa Syarikat tidak akan dapat
memberikan Anugerah atau anugerah ekuiti lain kepada anda atau mentadbir atau
mengekalkan anugerah tersebut. Oleh itu, anda fahami bahawa keengganan atau
penarikan balik persetujuan anda boleh menjejaskan keupayaan anda untuk
mengambil bahagian dalam Pelan tersebut. Untuk maklumat lanjut mengenai akibat
keengganan anda untuk memberikan keizinan atau penarikan balik keizinan, anda
fahami bahawa anda boleh menghubungi wakil sumber manusia tempatan anda.

 

Director Notification Obligation.   If Participant is a director of a Malaysian
Subsidiary, Participant is subject to certain notification requirements under
the Malaysian Companies Act 1965.  Among these requirements is an obligation to
notify the Malaysian Subsidiary in writing when Participant receives or disposes
of an interest (e.g., Performance Shares or Shares) in the Company or any
related company.  This notification must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.

 

B-17

--------------------------------------------------------------------------------


 

MEXICO

 

Terms and Conditions

 

Acknowledgment of the Agreement.  By participating in the Plan, Participant
acknowledges that Participant has received a copy of the Plan, has reviewed the
Plan in its entirety and fully understands and accepts all provisions of the
Plan.  Participant further acknowledges that Participant has read and expressly
approves the terms and conditions set forth in the Nature of Grant paragraph of
the Award Agreement, in which the following is clearly described and
established: (i) Participant’s participation in the Plan does not constitute an
acquired right; (ii) the Plan and Participant’s participation in the Plan are
offered by the Company on a wholly discretionary basis; (iii) Participant’s
participation in the Plan is voluntary; and (iv) the Company and its
Subsidiaries are not responsible for any decrease in the value of the underlying
Shares.

 

Labor Law Policy and Acknowledgment.  By participating in the Plan, Participant
expressly recognizes that 3M Company, with registered offices at 3M Center, St.
Paul, Minnesota 55144, USA, is solely responsible for the administration of the
Plan and that Participant’s participation in the Plan and acquisition of Shares
does not constitute an employment relationship between Participant and the
Company since Participant is participating in the Plan on a wholly commercial
basis.  Based on the foregoing, Participant expressly recognizes that the Plan
and the benefits that Participant may derive from participation in the Plan do
not establish any rights between Participant and the Company and do not form
part of the employment conditions and/or benefits provided by the Company and
any modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Participant’s employment.

 

Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
Participant’s participation at any time without any liability to Participant.

 

Finally, Participant hereby declares that Participant does not reserve any
action or right to bring any claim against the Company for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and Participant therefore grants a full and broad release to the Company,
its Subsidiaries, branches, representation offices, its shareholders, officers,
agents or legal representatives with respect to any claim that may arise.

 

Términos y Condiciones

 

Reconocimiento del Contrato.  Al participar en el Plan, usted reconoce que ha
recibido una copia del Plan, que ha revisado el Plan en su totalidad, y que
entiende y acepta en su totalidad, todas y cada una de las disposiciones del
Plan.  Asimismo reconoce que ha leído y aprueba expresamente los términos y
condiciones señalados en el párrafo titulado Naturaleza de la Oferta en el
Convenio, en lo que claramente se describe y establece lo siguiente: (i) su
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y su
participación en el Plan son ofrecidos por la Compañía sobre una base
completamente discrecional; (iii) su participación en el Plan es voluntaria; y
(iv) la Compañía y sus Afiliadas no son responsables de ninguna por la
disminución en el valor de las Acciones subyacentes.

 

Política de Legislación Laboral y Reconocimiento.  Al participar en el Plan,
usted reconoce expresamente que 3M Company, con oficinas registradas en 3M
Center, St. Paul, Minnesota 55144, Estados Unidos de América, es la única
responsable por la administración del Plan, y que su participación en el Plan,
así como la adquisición de las Acciones, no constituye una relación laboral
entre usted y la Compañía, debido a que usted participa en el plan sobre una
base completamente

 

B-18

--------------------------------------------------------------------------------


 

mercantil.  Con base en lo anterior, usted reconoce expresamente que el Plan y
los beneficios que pudiera obtener por su participación en el Plan, no
establecen derecho alguno entre usted y la Compañía, y no forman parte de las
condiciones y/o prestaciones laborales que la Compañía ofrece, y que las
modificaciones al Plan o su terminación, no constituirán un cambio ni afectarán
los términos y condiciones de su relación laboral.

 

Asimismo usted entiende que su participación en el Plan es el resultado de una
decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y/o suspender su participación en
cualquier momento, sin que usted incurra en responsabilidad alguna.

 

Finalmente, usted declara que no se reserva acción o derecho alguno para
interponer reclamación alguna en contra de la Compañía, por concepto de
compensación o daños relacionados con cualquier disposición del Plan o de los
beneficios derivados del Plan, y por lo tanto, usted libera total y ampliamente
de toda responsabilidad a la Compañía, a sus Afiliadas, sucursales, oficinas de
representación, sus accionistas, funcionarios, agentes o representantes legales,
con respecto a cualquier reclamación que pudiera surgir.

 

MOROCCO

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and Dividend Equivalents shall not be applicable.  Notwithstanding the
foregoing, the Company reserves the right to settle Performance Shares and/or
Dividend Equivalents in Shares, in its discretion.

 

NETHERLANDS

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and Dividend Equivalents shall not be applicable.  Notwithstanding the
foregoing, the Company reserves the right to settle Performance Shares and/or
Dividend Equivalents in Shares, in its discretion.

 

Notifications

 

[g111611li07i001.jpg]

 

B-19

--------------------------------------------------------------------------------


 

NEW ZEALAND

 

Terms and Conditions

 

Shares Issued Upon Vesting.  Any Shares issued upon vesting of the Performance
Shares and Dividend Equivalents shall be shares acquired by the Company on the
New York Stock Exchange or otherwise (i.e., treasury shares).

 

NORWAY

 

There are no country-specific terms and conditions.

 

PAKISTAN

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and Dividend Equivalents shall not be applicable.  Notwithstanding the
foregoing, the Company reserves the right to settle Performance Shares and
Dividend Equivalents in Shares, in its discretion.

 

PANAMA

 

Terms and Conditions

 

Securities Law Notice.  The Performance Shares, the Dividend Equivalents and the
underlying Shares issued at vesting are not subject to registration under
Panamanian law as they are not intended for the public, but solely for
Participant’s benefit.

 

PERU

 

Terms and Conditions

 

Securities Law Notice. The grant of Performance Shares is considered a private
offering in Peru; therefore, it is not subject to registration in Peru.

 

Labor Law Acknowledgment. By accepting the Performance Shares, Participant
acknowledges that the Performance Shares are being granted ex gratia with the
purpose of rewarding Participant.

 

PHILIPPINES

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and Dividend Equivalents shall not be applicable.  Notwithstanding the
foregoing, the Company reserves the right to settle Performance Shares and/or
Dividend Equivalents in Shares, in its discretion.

 

B-20

--------------------------------------------------------------------------------


 

POLAND

 

Notifications

 

Foreign Asset/Account Reporting Information.  If Participant maintains bank or
brokerage accounts holding cash and foreign securities (including Shares)
outside of Poland, Participant will be required to report information to the
National Bank of Poland on transactions and balances in such accounts if the
value of such cash and securities exceeds a certain threshold.  If required,
such reports must be filed on a quarterly basis on special forms available on
the website of the National Bank of Poland.

 

Exchange Control Information.  The transfer of funds in excess of a certain
amount into Poland must be made through a bank account in Poland.  Participant
understands that he or she is required to store all documents connected with any
foreign exchange transactions for a period of five years, as measured from the
end of the year in which such transaction occurred.

 

Participant should consult with his or her personal legal advisor to determine
what he or she must do to fulfill any applicable reporting/exchange control
duties.

 

PORTUGAL

 

Terms and Conditions

 

Consent to Receive Information in English.  Participant hereby expressly
declares that Participant has full knowledge of the English language and has
read, understood and fully accepted and agreed with the terms and conditions
established in the Plan and Agreement.

 

Conhecimento da Lingua.  Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no Acordo.

 

ROMANIA

 

Notifications

 

Exchange Control Information.  Any transfer of funds exceeding a certain amount
(whether via one transaction or several transactions that appear to be linked to
each other) must be reported to the National Office for Prevention and Control
of Money Laundering on specific forms by the relevant bank or financial
institution.  If Participant deposits proceeds from the settlement of Dividend
Equivalents, the sale of Shares or the receipt of dividends in a bank account in
Romania, Participant may be required to provide the Romanian bank assisting with
the transaction with appropriate documentation explaining the source of the
income.  Participant should consult with his or her legal advisor to determine
whether Participant will be required to submit such documentation to the
Romanian bank.

 

RUSSIA

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and

 

B-21

--------------------------------------------------------------------------------


 

Dividend Equivalents shall not be applicable.  Notwithstanding the foregoing,
the Company reserves the right to settle Performance Shares and Dividend
Equivalents in Shares, in its discretion.

 

Notifications

 

Securities Law Information.  This Agreement, the Plan and all other materials
Participant may receive regarding participation in the Plan do not constitute
advertising or an offering of securities in Russia.  Any issuance of Shares
under the Plan has not and will not be registered in Russia and hence the Shares
described in any Plan-related documents may not be offered or placed in public
circulation in Russia. In no event will Shares issued to Participant under the
Plan be delivered to Participant in Russia.

 

Exchange Control Information.  Under current exchange control regulations,
Participant must repatriate the cash proceeds resulting from the sale of the
Shares acquired under the Plan to Russia.  Such proceeds must be initially
credited to Participant through a foreign currency account opened in
Participant’s name at an authorized bank in Russia.  After the funds are
initially received in Russia, they may be further remitted to a foreign bank in
accordance with Russian exchange control laws.  However, dividends can be held
in a foreign currency account at a foreign individual bank account opened in
certain countries (including the United States).

 

Participant is strongly advised to contact his or her personal advisor regarding
his or her obligations resulting from participation in the Plan as significant
penalties may apply in the case of non-compliance with exchange control
requirement and because such exchange control requirements may change.

 

Foreign Asset/Account Reporting Information.  Russian residents will be required
to notify the Russian tax authorities within one month of opening or closing a
foreign bank account or of changing any account details.  Russian residents are
also required to file with the Russian tax authorities reports of the
transactions in their foreign bank accounts.  Participant should consult with
his or her personal tax advisor for additional information about these reporting
obligations.

 

Anti-Corruption Information.  Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company).  Accordingly, Participant should inform the Company if he or she is
covered by these laws because Participant should not hold Shares acquired under
the Plan.

 

Labor Law Information.  If Participant continues to hold Shares acquired at
vesting of the Performance Shares and Dividend Equivalents after an involuntary
Termination of Service, Participant may not be eligible to receive unemployment
benefits in Russia.

 

SAUDI ARABIA

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and Dividend Equivalents shall not be applicable.  Notwithstanding the
foregoing, the Company reserves the right to settle Performance Shares and/or
Dividend Equivalents in Shares, in its discretion.

 

B-22

--------------------------------------------------------------------------------


 

SINGAPORE

 

Terms and Conditions

 

Securities Law Notice.  The offer of the Plan, the grant of the Performance
Shares, and the issuance of the underlying Shares at vesting are being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore.  Participant should note that the Performance Shares are subject to
section 257 of the SFA and Participant will not be able to make any subsequent
offer to sell or sale of the Shares in Singapore, unless such offer or sale is
made (1) after six (6) months from the Grant Date or (2) pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA.

 

Chief Executive Officer and Director Notification.  Participant understands and
acknowledges that if Participant is the Chief Executive Officer (“CEO”),
director, associate director or shadow director of a Singapore Subsidiary,
Participant is subject to certain notification requirements under the Singapore
Companies Act, regardless of whether Participant is a Singapore resident or
employed in Singapore.  Among these requirements is an obligation to notify the
Singapore Subsidiary in writing when Participant receives an interest (e.g.,
Performance Shares or Shares) in the Company.  In addition, Participant must
notify the Singapore Subsidiary when Participant sells Shares (including when
Participant sells Shares acquired under the Plan).  These notifications must be
made within two days of acquiring or disposing of any interest in the Company. 
In addition, a notification must be made of Participant’s interests in the
Company within two days of becoming a CEO, director, associate director or
shadow director.

 

SOUTH AFRICA

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and Dividend Equivalents shall not be applicable.  Notwithstanding the
foregoing, the Company reserves the right to settle Performance Shares and/or
Dividend Equivalents in Shares, in its discretion.

 

SPAIN

 

Terms and Conditions

 

Labor Law Acknowledgment.  The following provision supplements Section 3.1 of
the Performance Shares Award Agreement:

 

In accepting the Performance Shares, Participant acknowledges that Participant
consents to participation in the Plan and has received a copy of the Plan.

 

Except as provided in the Agreement or in the Plan, Termination of Service for
any reason (including for the reasons listed below) will automatically result in
the forfeiture of any unvested Performance Shares; in particular, Participant
understands and agrees that such Performance Shares will be forfeited without
entitlement to the underlying Shares or to any amount as indemnification in the
event of a Termination of Service prior to vesting by reason of, including, but
not limited to, resignation, disciplinary dismissal with or without cause,
individual or collective layoff with or without cause, material modification of

 

B-23

--------------------------------------------------------------------------------


 

employment under Article 41 of the Worker’s Statute, relocation under Article 40
of the Worker’s Statute, Article 50 of the Worker’s Statute, Article 10.3 of
Royal Decree 1382/1985 and unilateral withdrawal by the Employer.

 

Furthermore, Participant understands that the Company has unilaterally,
gratuitously, and in its sole discretion decided to grant Performance Shares
under the Plan to individuals who may be Employees throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not bind the Company or any Subsidiary, other
than to the extent set forth in the Agreement.  Consequently, Participant
understands that the Performance Shares are offered on the assumption and
condition that the Performance Shares and any Shares acquired under the Plan are
not part of any employment contract (either with the Company or any Subsidiary),
and shall not be considered a mandatory benefit, salary for any purposes
(including severance compensation), or any other right whatsoever.  In addition,
Participant understands that this offer would not be made but for the
assumptions and conditions referred to above; thus, Participant acknowledges and
freely accepts that, should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of or right to
the Performance Shares shall be null and void.

 

Notifications

 

Securities Law Information. The Performance Shares do not qualify under Spanish
regulations as securities.  No “offer of securities to the public”, as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement has not been nor will it be registered with the Comisión Nacional
del Mercado de Valores, and does not constitute a public offering prospectus.

 

Exchange Control Information.  Participant must declare the acquisition,
ownership and disposition of stock in a foreign company (including Shares
acquired under the Plan) to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness, for statistical
purposes.  Participant must also declare ownership of any Shares by filing a
Form D-6 with the Directorate of Foreign Transactions each January while the
Shares are owned.  In addition, the sale of Shares must also be declared on
Form D-6 filed with the DGCI in January, unless the sale proceeds exceed the
applicable threshold, or Participant holds 10% or more of the share capital of
the Company or other such amount that would entitle Participant to join the
Board, in which case the filing is due within one month after the sale.

 

Foreign Asset/Account Reporting Information.  Participant is required to
electronically declare to the Bank of Spain any security accounts (including
brokerage accounts held abroad), as well as the securities (including Shares
acquired under the Plan) held in such accounts, and any transactions carried out
with non-residents, if the value of the transactions for all such accounts
during the prior year or the balances in such accounts as of December 31 of the
prior year exceeds a certain threshold.  More frequent reporting is required if
such transaction value or account balance exceeds a higher threshold.  If
neither the total balances nor the total transactions with non-residents during
the relevant period exceeds a separate threshold, a summarized form of
declaration may be used.

 

In addition, to the extent Participant holds Shares and/or has bank accounts
outside of Spain with a value in excess of a certain amount (for each type of
asset) as of December 31, Participant will be required to report information on
such assets on his or her tax return for such year.  After such Shares and/or
accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously reported shares or accounts
increases by more than a certain amount as of each subsequent December 31.

 

B-24

--------------------------------------------------------------------------------


 

SRI LANKA

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and Dividend Equivalents shall not be applicable.  Notwithstanding the
foregoing, the Company reserves the right to settle Performance Shares and/or
Dividend Equivalents in Shares, in its discretion.

 

SWEDEN

 

There are no country-specific terms and conditions.

 

SWITZERLAND

 

Terms and Conditions

 

Securities Law Notice.  The grant of Performance Shares is not intended to be a
public offer in Switzerland.  Because this is a private offering in Switzerland,
the Shares are not subject to registration in Switzerland.  Neither this
document nor any materials relating to the Shares constitute a prospectus as
such term is understood pursuant to article 652a of the Swiss Code of
Obligations, and neither this document nor any materials relating to the Shares
may be publicly distributed or otherwise made publicly available in
Switzerland.  Neither this document no any other offering or marketing material
relating to the Performance Shares has been or will be filed with, approved or
supervised by any Swiss regulatory authority (in particular, the Swiss Financial
Supervisory Authority (FINMA)).

 

TAIWAN

 

Terms and Conditions

 

Securities Law Notice.  The offer of participation in the Plan is available only
for Employees.  The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.

 

Data Privacy.  The following provision supplements Section 3.3 of the Award
Agreement:

 

Participant hereby acknowledges having read and understood the terms regarding
the collection, processing and transfer of Data contained in Section 3.3 of the
Award Agreement and, by participating in the Plan, agrees to such terms.  In
this regard, upon request of the Company or the Employer, Participant agrees to
provide any executed data privacy consent form (or any other agreements or
consents that may be required by the Employer or the Company) that the Company
and/or the Employer may deem necessary under applicable data privacy laws,
either now or in the future.  Participant understands that he or she will not be
able to participate in the Plan if he or she fails to execute any such consent
or agreement.

 

Notifications

 

Exchange Control Information.  Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of Shares) into Taiwan up to a
certain amount per year.  Participant understands that if he or she is a
Taiwanese resident, and the transaction amount is exceeds a certain amount in a

 

B-25

--------------------------------------------------------------------------------


 

single transaction, Participant may need to submit a foreign exchange
transaction form and provide supporting documentation to the satisfaction of the
remitting bank.

 

THAILAND

 

Notifications

 

Exchange Control Information.  Participant acknowledges that he or she is
required to immediately repatriate the proceeds from the sale of Shares or from
any dividends paid on such Shares to Thailand if the funds received in a single
transaction exceed a certain threshold.  Participant also will be required to
either convert such repatriated proceeds to Thai Baht or deposit the proceeds
into a foreign currency deposit account within 360 days of repatriation. 
Participant must specifically report the inward remittance to the Bank of
Thailand on a foreign exchange transaction form.  If Participant fails to comply
with these obligations, Participant may be subject to penalties assessed by the
Bank of Thailand.  Participant acknowledges that he or she should consult his or
her personal legal advisor prior to taking any action with respect to remittance
of proceeds related to the Plan into Thailand.  Participant is responsible for
ensuring compliance with all exchange control laws in Thailand.

 

TRINIDAD AND TOBAGO

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and Dividend Equivalents shall not be applicable.  Notwithstanding the
foregoing, the Company reserves the right to settle Performance Shares and/or
Dividend Equivalents in Shares, in its discretion.

 

TURKEY

 

Terms and Conditions

 

Securities Law Notice.  Under Turkish law, Participant is not permitted to sell
any Shares acquired under the Plan in Turkey.  The Shares are currently traded
on the New York Stock Exchange, which is located outside of Turkey, under the
ticker symbol “MMM” and the Shares may be sold through this exchange.

 

Financial Intermediary Obligation.  Participant acknowledges that any activity
related to investments in foreign securities (e.g., the sale of Shares) should
be conducted through a bank or financial intermediary institution licensed by
the Turkey Capital Markets Board and should be reported to the Turkish Capital
Markets Board.  Participant is solely responsible for complying with this
requirement and should consult with a personal legal advisor for further
information regarding any obligations in this respect.

 

UNITED ARAB EMIRATES

 

Terms and Conditions

 

Securities Law Notice.  The Performance Shares are granted under the Plan only
to select Employees and are in the nature of providing employee equity
incentives in the United Arab Emirates.  The Plan and the Agreement are intended
for distribution only to such Employees and must not be delivered to, or relied
on by, any other person.  Prospective purchasers of the securities offered
should conduct their own

 

B-26

--------------------------------------------------------------------------------


 

due diligence on the securities.  If Participant does not understand the
contents of the Plan and the Agreement, Participant should consult an authorized
financial adviser.  The Emirates Securities and Commodities Authority has no
responsibility for reviewing or verifying any documents in connection with the
Plan.  Neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved the Plan or the Agreement nor taken steps to verify the
information set out herein, and has no responsibility for such documents.

 

UNITED KINGDOM

 

Terms and Conditions

 

Responsibility for Taxes.  The following provision supplements Section 2.1 of
the Award Agreement.

 

Participant agrees that if the Company or the Employer does not withhold or
receive the amount of income tax that Participant owes due to the grant,
vesting, release, assignment or cancellation of the Performance Shares (the
“Taxable Event”) from Participant within 90 days after the end of the U.K. tax
year in which the Taxable Event occurs, or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
Performance Shares “Due Date”), then the amount of any uncollected income tax
shall constitute a loan owed by Participant to the Employer, effective on the
Due Date.  Participant agrees that the loan will bear interest at the
then-current Official Rate of Her Majesty’s Revenue & Customs (“HMRC”), it will
be immediately due and repayable by Participant, and the Company and/or the
Employer may recover it from Participant at any time thereafter by any of the
means referred to in the Award Agreement.

 

Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities
Exchange Act of 1934, as amended), Participant will not be eligible for a loan
from the Company to cover the income tax liability.  In the event Participant is
a director or executive officer and income tax is not collected from or paid by
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to Participant on which additional income tax and National
Insurance contributions may be payable.  Participant understands that
Participant will be responsible for reporting any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer, as applicable, for the value of any
National Insurance contributions due on this additional benefit, which the
Company and/or the Employer may collect from Participant by any means set forth
in Section 2.1 of the Award Agreement.

 

VENEZUELA

 

Terms and Conditions

 

Securities Law Notice.  The grant of the Performance Shares is personal,
private, exclusive and non-transferable and does not constitute a public
offering under local law.

 

VIETNAM

 

Terms and Conditions

 

Cash Settlement.  Notwithstanding any provision in the Award Agreement to the
contrary, any vested Performance Shares and Dividend Equivalents shall be
settled by payment in cash or its equivalent of an amount equal in value to
Shares subject to the vested Performance Shares and Dividend Equivalents.  Any
references to the issuance of Shares in any documents related to the Performance
Shares and

 

B-27

--------------------------------------------------------------------------------


 

Dividend Equivalents shall not be applicable.  Notwithstanding the foregoing,
the Company reserves the right to settle Performance Shares and/or Dividend
Equivalents in Shares, in its discretion.

 

B-28

--------------------------------------------------------------------------------